Citation Nr: 0308493	
Decision Date: 05/06/03    Archive Date: 05/15/03

DOCKET NO.  96-44 329	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES


1.  Entitlement to service connection for generalized anxiety 
disorder.  

2.  Entitlement to service connection for tinea versicolor, 
claimed as due to exposure to herbicides.  

3.  Entitlement to service connection for soft tissue 
sarcoma, claimed as due to exposure to herbicides.  

4.  Entitlement to service connection for porphyria cutanea, 
claimed as due to exposure to herbicides.  

5.  Entitlement to service connection for peripheral 
neuropathy, claimed as due to exposure to herbicides.  




REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

J. M. Ivey, Counsel


INTRODUCTION

The veteran had active duty from February 1971 to February 
1973.  

This matter comes before the Board of Veterans' Appeals 
(Board) from two rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO), in San Juan, the 
Commonwealth of Puerto Rico.  In a December 1995 rating 
decision the RO denied the veteran's claims of service 
connection for a skin disorder, tinea versicolor, claimed as 
chloracne, soft tissue sarcoma, porphyria cutanea tarda, 
peripheral neuropathy, claimed as due to exposure to 
herbicides.  In a February 1998 decision the RO determined 
that new and material evidence to reopen the claim of service 
connection for a nervous disorder had not been submitted.  
However, in the February 2002 Supplemental Statement of the 
Case the RO appears to have reopened the claim of service 
connection for a nervous disorder and denied the claim on the 
merits.  


FINDINGS OF FACT

1.  The veteran has not been shown by competent medical 
evidence to suffer from generalized anxiety disorder, which 
can be related to his period of service.  

2.  The veteran has not been shown by competent medical 
evidence to suffer from tinea versicolor, which can be 
related to his period of service, to exposure to an 
herbicide.  

3.  The veteran has not been shown by competent medical 
evidence to suffer from soft tissue sarcoma, which can be 
related to his period of service, to exposure to an 
herbicide.  

4.  The veteran has not been shown by competent medical 
evidence to suffer from porphyria cutanea, which can be 
related to his period of service, to exposure to an 
herbicide.  

5.  The veteran has not been shown by competent medical 
evidence to suffer from peripheral neuropathy, which can be 
related to his period of service, to exposure to an 
herbicide.  


CONCLUSIONS OF LAW

1.  Generalized anxiety disorder was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 5100, 5102, 
5103A, 5107(b) (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304 (2002).  

2.  Tinea versicolor was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 5100, 5102, 5103A, 5107(b) 
(West 1991 & Supp. 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304, 3.307, 3.309 (2002).  

3.  Soft tissue sarcoma was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 5100, 5102, 5103A, 5107(b) 
(West 1991 & Supp. 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304, 3.307, 3.309 (2002).  

4.  Porphyria cutanea was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 5100, 5102, 5103A, 5107(b) 
(West 1991 & Supp. 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304, 3.307, 3.309 (2002).  

5.  Peripheral neuropathy was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 5100, 5102, 5103A, 5107(b) 
(West 1991 & Supp. 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304, 3.307, 3.309 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102, 5103A (West Supp. 2002); 38 C.F.R § 
3.159 (2002), eliminates the concept of a well-grounded 
claim, redefines the obligations of VA with respect to the 
duty to assist and also includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See Quartuccio v. Principi, 16 Vet. App 183, 
187 (2002).  The April 2001 RO letter notified the veteran of 
the information and evidence that he was to provide.  

The February 2002 Supplemental Statement of the Case informed 
the veteran of the evidence needed to substantiate the 
claims.  VA has no outstanding duty to inform the veteran 
that any additional information or evidence is needed.  38 
U.S.C.A §§ 5102, 5103A (West Supp. 2002); 38 C.F.R § 3.159(b) 
(2002).  The veteran has not referenced any unobtained 
evidence that might aid the claim or that might be pertinent 
to the basis of the denial of the claim.  See 38 U.S.C.A. 
§ 5103A (West Supp. 2002); 38 C.F.R. § 3.159(c) (2002).  The 
veteran was afforded VA examinations in August 1999, June 
2000 and May 2002.  See 38 U.S.C.A § 5103A (West Supp. 2002); 
38 C.F.R. § 3.159(c)(4) (2002).  VA has satisfied its duties 
to notify and to assist the veteran in this case.  Further 
development and further expending of VA's resources is not 
warranted.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
duty.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2002); 38 
C.F.R. §§ 3.303, 3.304 (2002).  In addition, service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2002).  

Service-connection generally requires medical evidence of a 
current disability; evidence of incurrence or aggravation of 
a disease or injury in service as provided by either lay or 
medical evidence, as the situation dictates; and, a nexus, or 
link, between the in-service disease or injury and the 
current disability as provided by competent medical evidence.  
Cohen v. Brown, 10 Vet. App. 128, 137 (1997); Caluza v. 
Brown, 7 Vet. App. 498 (1995) aff'd per curiam, 78 F.3d 604 
(Fed. Cir. 1996) (table); Layno v. Brown, 6 Vet. App. 465 
(1994); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Alternatively, the nexus between service and the current 
disability can be satisfied by evidence of continuity of 
symptomatology and medical or, in certain circumstances, lay 
evidence of a nexus between the present disability and the 
post-service symptomatology.  38 C.F.R. § 3.303(b); Savage v. 
Gober, 10 Vet. App. 488, 495 (1997); McCormick v. Gober, 14 
Vet. App. 39 (2000).

Establishing direct service connection for a disability that 
was not clearly present in service requires the existence of 
a current disability and a relationship or connection between 
that disability and a disease contracted or an injury 
sustained during service.  Cuevas v. Principi, 3 Vet. App. 
542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  
For some factual issues, competent lay evidence may be 
sufficient.  Lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness.  
Layno v. Brown, 6 Vet. App. at 469.  However, where the claim 
involves issues of medical fact, such as medical causation or 
medical diagnoses, competent medical evidence is required.  
Grottveit, 5 Vet. App. at 93.

Where a veteran served continuously for 90 days or more, and 
a chronic disease or disease associated with exposure to 
herbicide agents becomes manifest to a degree of 10 percent 
within one year from the date of termination of such service, 
such disease shall be presumed to have been incurred in 
service, even though there is no evidence of such disease 
during the period of service.  38 U.S.C. §§ 1101, 1110, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.  

I.  Generalized Anxiety Disorder 

Service medical records do not show complaints, findings, 
treatments, or diagnoses of any psychiatric disorder.  Thus, 
direct service connection for generalized anxiety disorder is 
not warranted, as there is no evidence of incurrence of the 
disease in service.  See 38 U.S.C.A. § 1110 (West 1991 & 
Supp. 2002); 38 C.F.R. §§ 3.303, 3.304 (2002); Cohen v. 
Brown, 10 Vet. App. 128, 137 (1997); Caluza v. Brown, 7 Vet. 
App. 498 (1995) aff'd per curiam, 78 F.3d 604 (Fed. Cir. 
1996) (table); Layno v. Brown, 6 Vet. App. 465 (1994); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

Post service medical records, both private and VA, show that 
the veteran was seen for many different psychiatric 
disorders, to include generalized anxiety disorder.  However, 
there is no competent medical evidence of record linking the 
veteran's generalized anxiety disorder to service.  See Boyer 
v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000) ("A veteran 
seeking disability benefits must establish  . . . the 
existence of a disability [and] a connection between the 
veteran's service and the disability . . .").  See also 
Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); 
D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); 
Hibbard v. West, 13 Vet. App. 546, 548 (2000); Collaro v. 
West, 136 F.3d 1304, 1308 (Fed.  Cir. 1998); Mercado-Martinez 
v. West, 11 Vet. App. 415, 419 (1998) ("In order for service 
connection for a particular disability to be granted, a 
claimant must establish he or she has that disability and 
that there is a relationship between the disability and an 
injury or disease incurred in service or some other 
manifestation of the disability during service.'"  Citing 
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).  Absent such 
evidence in this case, service-connection for generalized 
anxiety disorder is not warranted.  

II.  Tinea Versicolor, Soft Tissue Sarcoma, Porphyria Cutanea 
and Peripheral Neuropathy 

Service medical records do not show complaints, findings, 
treatments, or diagnoses of a skin disorder, soft tissue 
sarcoma, porphyria cutanea or peripheral neuropathy.  Thus, 
direct service connection for tinea versicolor, soft tissue 
sarcoma, porphyria cutanea or peripheral neuropathy is not 
warranted, as there is no evidence of incurrence of these 
disorders in service.  See 38 U.S.C.A. § 1110 (West 1991 & 
Supp. 2002); 38 C.F.R. §§ 3.303, 3.304 (2002); Cohen v. 
Brown, 10 Vet. App. 128, 137 (1997); Caluza v. Brown, 7 Vet. 
App. 498 (1995) aff'd per curiam, 78 F.3d 604 (Fed. Cir. 
1996) (table); Layno v. Brown, 6 Vet. App. 465 (1994); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

Tinea versicolor is not among the list of diseases associated 
with exposure to herbicide agents and thus shall not be 
presumed to have been incurred in service.  38 C.F.R. 
§§ 3.307, 3.309(e).  

Post service medical records do not show that the veteran was 
seen for soft tissue sarcoma or porphyria cutanea.  In the 
absence of proof of a present disability there can be no 
valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143- 
44 (1992).  In Brammer, the Court stated that "Congress 
specifically limits entitlement for service-connected disease 
or injury to cases where such incidents have resulted in a 
disability."  Brammer, 3 Vet. App. at 225.  The Court further 
stated that where the proof is insufficient to establish a 
present disability there could be no valid claim for service 
connection.  Id.

Post service medical records show that the veteran was seen 
for peripheral neuropathy.  Peripheral neuropathy is entitled 
to presumptive service connection under 38 C.F.R. § 3.309(e), 
disease associated with exposure to certain herbicide agents, 
if it is manifested to a compensable degree within one year 
from the veteran's separation from service.  38 C.F.R. 
§ 3.307 (a)(6).  In this instance, the veteran's service 
ended in February 1973 and the first medical evidence of 
peripheral neuropathy was in April 1996, over 22 years after 
the veteran's separation from service.  The August 1999 VA 
examination diagnosis was peripheral neuropathy, etiology 
undetermined.  Therefore, it is found that the preponderance 
of the evidence is against the veteran's claim of service 
connection for peripheral neuropathy presumptively under the 
provisions of 38 C.F.R. §§ 3.307, 3.309 (2002).  

III.  Conclusion  

In light of Combee v. Brown, 34 F.3d 1039 (Fed.Cir.1994), 
reversing in part Combee v. Principi, 4 Vet. App. 78 (1993), 
the Board has not only considered whether the veteran in this 
case has a disability listed in 38 C.F.R. § 3.309(e), but has 
also considered if his current disability is the result of 
active service under 38 U.S.C.A. §§ 1110 and 38 C.F.R. § 
3.303(d).  The fact that the veteran does not meet the 
requirements of 38 C.F.R. § 3.309(e) does not preclude him 
from establishing service connection with proof of actual 
direct causation.  However, the Court has also held that in 
order to prevail on the issue of service connection on the 
merits, there must be medical evidence of a current 
disability, medical or, in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury, and medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West. 12 Vet. App. 247, 259 (1999) 
(citations omitted).

Thus, inasmuch as there is no medical evidence of record to 
the effect that generalized anxiety disorder, tinea 
versicolor, soft tissue sarcoma, porphyria cutanea or 
peripheral neuropathy were causally linked to service or 
exposure to Agent Orange, service-connection for generalized 
anxiety disorder, tinea versicolor, soft tissue sarcoma, 
porphyria cutanea and peripheral neuropathy is not warranted.  
See Watson v. Brown, 4 Vet. App. 309, 314 (1993); Hickson v. 
West, 12 Vet. App. 247, 253 (1999); Pond v. West, 12 Vet. 
App. 341, 346 (1999); Rose v. West, 11 Vet. App. 169, 171 
(1998); see also 38 U.S.C.A. 5107(b); 38 C.F.R. § 3.102; 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  


ORDER

Service connection for generalized anxiety disorder is 
denied.   

Service connection for tinea versicolor is denied.   

Service connection for soft tissue sarcoma is denied.   

Service connection for porphyria cutanea is denied.   

Service connection for peripheral neuropathy is denied.   




	                        
____________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

